187 F.2d 735
William McKinley STEGALL, Appellant,v.UNITED STATES of America, Appellee.
No. 11210.
United States Court of Appeals Sixth Circuit.
March 6, 1951.

Leon Wolf, Cincinnati, Ohio, for appellant.
David C. Walls, Charles F. Wood, and Norris W. Reigler, all of Louisville, Ky., for appellee.
Before HICKS, Chief Judge, and ALLEN and MILLER, Circuit Judges.
PER CURIAM.


1
This case came on to be heard on the record and briefs, and oral argument of counsel.


2
And it appearing that the Government concedes that count 1 of the indictment is duplicitous;


3
And it appearing that no demurrer to the indictment was filed, nor objection thereto made prior to the verdict, and that the accused thus waived any right to complain because of the duplicity existing in count 1; Beauchamp v. United States, 6 Cir., 154 F.2d 413, certiorari denied, 329 U.S. 723, 67 S.Ct. 66, 91 L.Ed. 626, rehearing denied, 329 U.S. 826, 67 S.Ct. 183, 91 L.Ed. 702; Sparks v. United States, 6 Cir., 90 F.2d 61, 63;


4
And it appearing that the material allegations of both counts of the indictment were proved by convincing and undisputed evidence;


5
And it appearing that the court sentenced the accused under count 2 of the indictment and that no sentence was imposed under count 1;


6
And it appearing that no error prejudicial to the accused is presented in the record or in the charge of the trial court (Cf. Sparks v. United States, supra):


7
It is ordered that the judgment be, and it hereby is, affirmed.